DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 09/19/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Claim Status
Claims 13-20 are withdrawn from further consideration.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, it is unclear as to whether “said first contact and said second contact return to the state of contact has occurred” defines the claimed “abnormality”, or if it is just an exemplary statement of the claimed “abnormality, or if “said first contact and said second contact return to the state of contact” even in the case of an “abnormality”.
For purposes of examination, the Examiner will interpret the language at issue as being drawn to any of the options above until the deficiency is cured.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by I (US PGPUB 2020/0014156).

As per Claim 1, I discloses an operation switch unit comprising: a direct operation part that has a manually operable operation switch and that is adapted to directly operate said operation switch (P0050, 0062); and an alternative operation part that is adapted to be linked with said direct operation part and that alternatively operates said operation switch in place of said direct operation part (P0051, 0063).

As per Claim 2, I further discloses the operation switch unit according to claim 1 (as described above), wherein said operation switch is an emergency stop switch and in the state of linkage with said direct operation part said alternative operation part does not impair any requirement that is required for said emergency stop switch (From P0065, the functionality of the disclosed switch is intended to stop the operating temperature from continuing to rise by cutting the supply of power, thus preventing circuit overheating.  This can be reasonably interpreted as an emergency stop switch.  Also, from P0050-0051, 0062-0063, the operation of the switch between a user toggle or via disconnecting by abnormal rise in temperature does not interfere [i.e. impair] with one another).

As per Claim 3, I further discloses the operation switch unit according to claim 1 (as described above), wherein said alternative operation part includes a detection part that detects a remote operation of said operation switch and an actuating portion that actuates said operation switch on the basis of said remote operation detected by said detection part (P0051, 0063: Note that the external electrical equipment is triggering [i.e. remotely operating] the switch due the detection of the abnormal condition).

As per Claim 4, I further discloses the operation switch unit according to claim 3 (as described above), wherein said actuating portion is provided at a position that is not a manual operation surface of said operation switch (Note that, per Fig 1-6, the actuating portion is inside the switch while the manually-operated surface is outside).

As per Claim 5, I further discloses the operation switch unit according to claim 3 (as described above), wherein a reset of said operation switch after actuation by said actuating portion is performed by an operator's manually operation of said operation switch (Since per P0050 a user toggles the operating member of the switch, then the switch goes between two states since a toggle switch is precisely a switch that goes from one effect, feature, or state to another and back.  Therefore, actuating it and reverting it to its original position can be reasonably interpreted as a reset).

As per Claim 6, I further discloses the operation switch unit according to claim 1 (as described above), wherein said operation switch is a switch adapted to open a first contact and a second contact that are in the state of contact, said operation switch further comprising an opening biasing means to bias said first contact and said second contact to an opening direction (P0051, 0063).

As per Claim 7, I further discloses the operation switch unit according to claim 6 (as described above), wherein said opening biasing means maintains an opening state of said first contact and said second contact by biasing said first contact and said second contact to said opening direction even in the case that abnormality such that said first contact and said second contact return to the state of contact has occurred (P0051, 0063).

As per Claim 8, I further discloses the operation switch unit according to claim 6 (as described above), wherein a biasing force of said opening biasing means is applied to an actuating portion to actuate said operation switch in an operative direction (P0050-0051, 0062-0063).

As per Claim 9, I further discloses the operation switch unit according to claim 6 (as described above), wherein a biasing force of said opening biasing means is applied to said operation switch in an operative direction (P0050-0051, 0062-0063).

As per Claim 10, I further discloses the operation switch unit according to claim 6 (as described above), wherein a biasing force of said opening biasing means after operation of said operation switch is smaller than a biasing force of said opening biasing means before operation of said operation switch (P0051, 0063).

As per Claim 11, I further discloses the operation switch unit according to claim 6 (as described above), further comprising an operation axis to move in conjunction with operation of said operation switch, wherein said opening biasing means is formed of a spring that has one end connected to the side of said operation axis and adapted to move along with said operation axis and that has the other end connected to the side of a housing of said operation switch unit (The transition from Fig 4 to Fig 5 shows two springs, each with one end attached to the housing and each with their own operation axis as they move from the compressed state to the uncompressed state).

As per Claim 12, I further discloses the operation switch unit according to claim 1 (as described above), wherein said operation switch is an emergency stop switch (From P0065, the functionality of the disclosed switch is intended to stop the operating temperature from continuing to rise by cutting the supply of power, thus preventing circuit overheating.  This can be reasonably interpreted as an emergency stop switch).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsube et al. (US PGPUB 2017/0133174) disclose a switch with a plunger, two upper torsion springs that bias the plunger in a returning direction, housing-side contacts, and plunger-side contacts. One of the upper torsion springs is arranged on one side of a plane that includes an axis passing through a central portion of the plunger, and that is perpendicular to perpendicular lines connecting the plunger-side contacts and the axis, and the other one of the upper torsion springs is arranged on the other side of the plane.
Katsube et al. (US PGPUB 2017/0133168) disclose a switch that can reliably bring contacts into contact with each other with a small load, and can be prevented from malfunctioning. A switch is provided with a plunger, a lower torsion spring in which a biasing direction changes according to the movement of the plunger. The lower torsion spring biases the plunger in an opposite direction to a returning direction when the plunger is in the operation position, and biases the plunger in a direction different from the opposite direction to the returning direction when the plunger is in the reference position.
Meftah et al. (US PGPUB 2013/0134798) disclose a device for detecting and signaling a change of state of a push-button, for example of emergency stop type. The device is in a form of an attachment that can be removed from the push-button and includes: an electrical energy generator housed in a casing of the device and configured to cooperate with a control head of the push-button to convert mechanical energy into electrical energy; and a wireless transmitter to send a message to a remote receiver, the wireless transmitter being housed in the casing and electrically connected to the electrical energy generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685